84994: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25320: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84994


Short Caption:MARTINEZ-PINEDA VS. YCC LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813886Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEmigdio Martinez-Pineda
					In Proper Person
				


RespondentYCC LLCRussell Gene Gubler
							(Johnson & Gubler, P.C.)
						Matthew L. Johnson
							(Johnson & Gubler, P.C.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/12/2022Filing FeeFiling Fee due for Appeal. (SC)


07/12/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-21925




07/12/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-21927




08/01/2022Filing FeeFiling Fee Paid. $250.00 from Dauz Corporation.  Check no. 1030. (SC)


08/04/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-24428




08/12/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22AS/EC/KP  (SC)22-25320




08/15/2022Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)22-25492





Combined Case View